Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 08/10/2021, which has been entered and made of record.  Claims 26, 28-46 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 08/10/2021 have been fully considered but they are not persuasive. 
Applicant submits “i.  Bean fails to disclose or suggest "determining persistence values for the plurality of objects in the plurality of AR pairs, wherein determining the persistence values for the plurality of objects comprises determining a prediction of when each object of the plurality of objects will move out of view of the scene" in claim 46.” (Remarks, Page 7)
The examiner disagrees with Applicant’s premises and conclusion. Bean teaches “the element of interest is partially or fully obscured (i.e., hidden) by another object, such as a person walking across the field of view of a user of client device 120” and “AR overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest.”. “estimates a position for the element of interest” teaches “determining the persistence values for the plurality of objects” because “as a person walking across the field of view of a user of client device” will partially or fully obscured the object.  An object obscured or not-obscured is a persistence value. The obscured object is based on “estimates the position of the element of interest. “Estimate” is a prediction.  
Applicant submits “Bean fails to disclose or suggest "prioritizing display of the AR information for the plurality of objects based on the determined persistence values for the corresponding objects" in claim 46.”
The examiner disagrees with Applicant’s premises and conclusion. Bean discloses if an object is partially or fully obscured, an overlay is created accordingly. Thus, Bean teaches prioritizing display of the object that is not obscured. The object that is not obscured is based on the estimate position for the element of interest. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 46 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Bean et al. (US Patent 9,589,372 B2).
As to claim 46, Bean discloses a method of prioritizing augmented reality (AR) information based on object persistence within a user's view, the method comprising: 
receiving scene information for a scene (Fig. 2, step 202, Col 8, lines 42 – Col 9, lines 18); 
receiving a plurality of AR pairs corresponding to a plurality of objects located in the scene, each AR pair comprising an identification of an object of the plurality of objects and AR information associated with the identified object (Fig. 2, step 204 and 206, Col 9, lines 19 – Col 10, lines 22); 
Fig. 2, step 213, Col 11, lines 48- Col 12, lines 14, “the element of interest is partially or fully obscured (i.e., hidden) by another object, such as a person walking across the field of view of a user of client device 120. In response to determining that an element of interest is in the field of view of AR input device 124, AR overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest.”); 
prioritizing display of the AR information for the plurality of objects based on the determined persistence values for the corresponding objects (Fig. 2, step 213, Col 11, lines 48- Col 12, lines 14, Fig. 4a, 4b, “the element of interest is partially or fully obscured (i.e., hidden) by another object, such as a person walking across the field of view of a user of client device 120. In response to determining that an element of interest is in the field of view of AR input device 124, AR overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest.” Col 17, lines 60-65; and 
sending the scene information augmented with the prioritized AR information to a display (Fig. 4b, Col 18, lines 1-3).

Allowable Subject Matter
Claims 26, 28-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 26 and 44, the closest prior art Pandey et al. (US Pub 2014/0132629 A1) discloses the lowest priority region (which corresponds to the lowest priority real-world object(s) in the scene) may be selected for a virtual object to be superimposed over.
Novak (US Patent 10,503,996 B2) discloses any context derived from input data 103 may be used to determine a priority with respect to each object.
The prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
prioritize display of the AR information for those real-world objects having shorter predicted persistence, wherein prioritizing display of the AR information comprises displaying the AR information for those real-world objects having shorter predicted persistence first.
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YU CHEN/
Primary Examiner, Art Unit 2613